Action to recover damages for alleged fraud in inducing plaintiff to enter into a contract for the construction and purchase of a dwelling house, and for negligence. Order granting in part and denying in part appellants’ motion to dismiss the three causes of action modified on the law by striking from the ordering paragraph the words “ pleaded against the defendant, J oseph J. Glickman.” As thus modified, the order, insofar as appealed from, is affirmed, without costs, with leave to plaintiff, within twenty days from the entry of the order hereon, to plead anew, if so advised. Close, P. J., Hagarty, Carswell and Johnston, JJ., concur; Adel, J., concurs in the determination dismissing, the third cause of action as to both defendants, but votes further to modify the order by granting the motion to dismiss the second cause of action also, being of the opinion that as alleged, that cause of action is insufficient in law. (Drydock Knittihg Mills, Inc., v. Queens Machine Corp., 254 App. Div. 568; Brick v. Cohn-Hall-Marx Co., 276 N. Y. 259; People v. New York World’s Fair 1939 Inc. [No. 1], 259 App. Div. 739.) [See post, p. 987.]